DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection on 27 October 2021. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 28 September 2021 has been entered.
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 16 and 19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Patent Application Publication 2019/0028817 (filed 19 July 2018) (“Gabai”).
Claim 16 is drawn to “a hearing device.” The following table illustrates the correspondence between the claimed hearing device and the Gabai reference.
Claim 16
The Gabai Reference
“16. A hearing device comprising:
Gabai describes several embodiments of a directional hearing aid apparatus, including wearable versions 200, 1000, 1100, 1200 and portable versions 100, 1350. Gabai at Abs., ¶¶ 52, 68, 83, 190, 203, 214, 224, FIGs.1–3, 10–13.
“a first microphone and a second microphone for provision of a first microphone input signal and a second microphone input signal, respectively;
Gabai’s hearing aid apparatus includes a plurality of microphones, like microphones 1011–1016 for beamforming. Id. at ¶¶ 192, 202, FIG.10.
“a beamforming module configured to process the first microphone input signal and the second microphone input signal, the beamforming module configured to provide a beamformed input signal;
Gabai’s hearing aid apparatus includes a central processing unit, such as CPUs 150, 250, 350. Id. at ¶¶ 58, 62, 79, 80, 81, FIGs.1, 2, 3. The CPU includes software and processing hardware to generate a beamformed signal from the microphone signals generated by microphones 1011–1016. Id. at ¶¶ 63, 64, 81.
“a processing unit configured to process the beamformed input signal for provision of an electrical output signal based on the beamformed input signal from the beamforming module;
Gabai’s CPU also processes beamformed signals for transmission to an ear-worn receiver/speaker. Id. at ¶¶ 63, 81, 96, 97.
“a receiver configured to convert the electrical output signal to an audio output signal; and
Gabai’s hearing aid apparatus includes a receiver in the form of an ear-worn speaker. Id. at ¶¶ 52, 53, 70, 71, FIGs.1, 2.
“a motion detector;
Gabai’s hearing aid apparatus includes various motion detectors, including cameras 130, 135, 230, 235, 330 and accelerometers 315. Id. at ¶¶ 55, 74, 85, FIGs.1–3.
“wherein the beamforming module comprises a beamforming controller coupled to the motion detector, and
“wherein the beamforming controller is configured to control the beamforming module based on motion data from the motion detector;
Gabai’s CPUs include software to control beamforming operations. Id. at ¶¶ 63, 64, 81. Gabai describes adjusting beamforming focus and direction based on motion detected by one of the described cameras and accelerometers. Id. at ¶¶ 58–63. For example, Gabai provides a detailed description on how to adjust beamforming based on the motion of a user’s head and the motion of people near the user and the motion of other people’s lips as they speak. Id. at ¶¶ 98–190, FIGs.4–9.
“wherein the beamforming controller is configured to control the beamforming module to provide beamforming in a first mode when (1) the motion data indicates that the hearing device is relatively still, and (2) there is interfering sound; and
Similarly, Gabai’s CPU operates in several modes depending on motion data and the presence of interfering sound. Gabai operates its beamforming in a first mode where the beamformer is locked in a first direction when the user’s focus/head remains fixed in the first direction and after the controller determines that ambient noise exceeds a threshold of 60 dB. See Gabai at ¶¶ 157–190, FIGs.6–9 (describing the beamforming-setting mode (FIG.8) in which ambient noise is detected in a step 850 prior to accessing beamforming-locking modes 860; and describing a beamforming-locking mode 860 (more detail in FIGs.6, 7, 9) in which a beamformer is locked in a first direction when a user does not turn to look at a voice in a second direction. In particular, when reaching locking mode 860, Gabai executes the procedure of FIG.6 to lock the beamformer. Then if there is motion, Gabai executes the procedure of FIG.7. If there is no motion, Gabai executes the procedure of FIG. 9 in which beamforming is increased by reducing sidelobes to 10%.)
“wherein the beamforming controller is configured to control the beamforming module to provide less beamforming or no beamforming in a second mode when (1) the motion data indicates that the hearing device is relatively still, and (2) there is no interfering sound.”
Gabai further describes operating its beamformer in a second mode where the beamformer is not locked and applies less beamforming when the ambient noise is below 60 dB and in conditions of where the user is relatively still. See id. at ¶¶ 157–173, FIGs.4, 5, 8 (in step 810, a beamform-setting mode is activated, which involves setting a beamforming direction (FIG.4) and adjusting it only if motion is detected (FIG.5). Notably, the amount of beamforming is less than in the locking mode since beamforming does not involve the additional sidelobe reduction provided in the locking mode. In step 850, if no ambient noise is detected, no changes are made to the beamformer mode—namely, the beamform-locking mode is not activated.)

Table 1
For the foregoing reasons, the Gabai reference anticipates all limitations of the claim.
Claim 19 is drawn to “a method performed by a hearing device.” The following table illustrates the correspondence between the claimed method and the Gabai reference.
Claim 19
The Gabai Reference
“19. A method performed by a hearing device, comprising:
Gabai describes several embodiments of a directional hearing aid apparatus, including wearable versions 200, 1000, 1100, 1200 and portable versions 100, 1350. Gabai at Abs., ¶¶ 52, 68, 83, 190, 203, 214, 224, FIGs.1–3, 10–13.
“obtaining a first input signal and a second input signal;
Gabai’s hearing aid apparatus includes a plurality of microphones, like microphones 1011–1016 for beamforming. Id. at ¶¶ 192, 202, FIG.10.
“applying, by a beamforming module, a beamforming mode to the first input signal and the second input signal for provision of a beamformed input signal;
Gabai’s hearing aid apparatus includes a central processing unit, such as CPUs 150, 250, 350. Id. at ¶¶ 58, 62, 79, 80, 81, FIGs.1, 2, 3. The CPU includes software and processing hardware to generate a beamformed signal from the microphone signals generated by microphones 1011–1016. Id. at ¶¶ 63, 64, 81.
“processing the beamformed input signal for provision of an electrical output signal based on the beamformed input signal;
Gabai’s CPU also processes beamformed signals for transmission to an ear-worn receiver/speaker. Id. at ¶¶ 63, 81, 96, 97.
“converting the electrical output signal to an audio output signal;
Gabai’s hearing aid apparatus includes a receiver in the form of an ear-worn speaker. Id. at ¶¶ 52, 53, 70, 71, FIGs.1, 2.
“obtaining motion data; and
Gabai’s hearing aid apparatus includes various motion detectors, including cameras 130, 135, 230, 235, 330 and accelerometers 315. Id. at ¶¶ 55, 74, 85, FIGs.1–3.
“adjusting the beamforming mode based on the motion data;
Gabai’s CPUs include software to control beamforming operations. Id. at ¶¶ 63, 64, 81. Gabai describes adjusting beamforming focus and direction based on motion detected by one of the described cameras and accelerometers. Id. at ¶¶ 58–63. For example, Gabai provides a detailed description on how to adjust beamforming based on the motion of a user’s head and the motion of people near the user and the motion of other people’s lips as they speak. Id. at ¶¶ 98–190, FIGs.4–9.
“wherein the act of adjusting the beamforming mode comprises changing from a first mode to a second mode, or vice versa;
“wherein a first beamforming is provided in the first mode when (1) the motion data indicates that the hearing device is relatively still, and (2) there is interfering sound;
Similarly, Gabai’s CPU operates in several modes depending on motion data and the presence of interfering sound. Gabai operates its beamforming in a first mode where the beamformer is locked in a first direction when the user’s focus/head remains fixed in the first direction and after the controller determines that ambient noise exceeds a threshold of 60 dB. See Gabai at ¶¶ 157–190, FIGs.6–9 (describing the beamforming-setting mode (FIG.8) in which ambient noise is detected in a step 850 prior to accessing beamforming-locking modes 860; and describing a beamforming-locking mode 860 (more detail in FIGs.6, 7, 9) in which a beamformer is locked in a first direction when a user does not turn to look at a voice in a second direction. In particular, when reaching locking mode 860, Gabai executes the procedure of FIG.6 to lock the beamformer. Then if there is motion, Gabai executes the procedure of FIG.7. If there is no motion, Gabai executes the procedure of FIG. 9 in which beamforming is increased by reducing sidelobes to 10%.)
“wherein a second beamforming with less beamforming than the first beamforming, or no beamforming, is provided in the second mode when (1) the motion data indicates that the hearing device is relatively still, and (2) there is no interfering sound; and
“wherein the second beamforming with less beamforming than the first beamforming, or no beamforming, is provided in the second mode when the motion data indicates that the hearing device is in motion.”
Gabai further describes operating its beamformer in a second mode where the beamformer is not locked and applies less beamforming when the ambient noise is below 60 dB and in conditions of where the user is relatively still. See id. at ¶¶ 157–173, FIGs.4, 5, 8 (in step 810, a beamform-setting mode is activated, which involves setting a beamforming direction (FIG.4) and adjusting it only if motion is detected (FIG.5). Notably, the amount of beamforming is less than in the locking mode since beamforming does not involve the additional sidelobe reduction provided in the locking mode. In step 850, if no ambient noise is detected, no changes are made to the beamformer mode—namely, the beamform-locking mode is not activated.)

Table 2
For the foregoing reasons, the Gabai reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Gabai and US Patent Application Publication 2017/0221500 (published 03 August 2017) (“Glasgow”).
Claim 1 is drawn to “a hearing device.” The following table illustrates the correspondence between the claimed hearing device and the Gabai reference.
Claim 1
The Gabai Reference

Gabai describes several embodiments of a directional hearing aid apparatus, including wearable versions 200, 1000, 1100, 1200 and portable versions 100, 1350. Gabai at Abs., ¶¶ 52, 68, 83, 190, 203, 214, 224, FIGs.1–3, 10–13.
“a first microphone and a second microphone for provision of a first microphone input signal and a second microphone input signal, respectively;
Gabai’s hearing aid apparatus includes a plurality of microphones, like microphones 1011–1016 for beamforming. Id. at ¶¶ 192, 202, FIG.10.
“a beamforming module configured to process the first microphone input signal and the second microphone input signal, the beamforming module configured to provide a beamformed input signal;
Gabai’s hearing aid apparatus includes a central processing unit, such as CPUs 150, 250, 350. Id. at ¶¶ 58, 62, 79, 80, 81, FIGs.1, 2, 3. The CPU includes software and processing hardware to generate a beamformed signal from the microphone signals generated by microphones 1011–1016. Id. at ¶¶ 63, 64, 81.
“a processing unit configured to process the beamformed input signal for provision of an electrical output signal based on the beamformed input signal from the beamforming module;
Gabai’s CPU also processes beamformed signals for transmission to an ear-worn receiver/speaker. Id. at ¶¶ 63, 81, 96, 97.
“a receiver configured to convert the electrical output signal to an audio output signal; and
Gabai’s hearing aid apparatus includes a receiver in the form of an ear-worn speaker. Id. at ¶¶ 52, 53, 70, 71, FIGs.1, 2.
“a motion detector;
Gabai’s hearing aid apparatus includes various motion detectors, including cameras 130, 135, 230, 235, 330 and accelerometers 315. Id. at ¶¶ 55, 74, 85, FIGs.1–3.
“wherein the beamforming module comprises a beamforming controller 
“wherein the beamforming controller is configured to determine whether a criterion comprising a threshold is satisfied based on motion data from the motion detector, and
“to control a component of the beamforming module if the criterion is satisfied based on the motion data 
Id. Id. at ¶¶ 58–63. For example, Gabai provides a detailed description on how to adjust beamforming based on the motion of a user’s head and the motion of people near the user and the motion of other people’s lips as they speak. Id. at ¶¶ 98–190, FIGs.4–9.
Though Gabai anticipates controlling beamforming operations based on motion data, Gabai does not anticipate comparing motion data to a threshold criterion.

N/A

Table 3
The table above shows that the Gabai reference describes a hearing aid apparatus that closely corresponds to the claimed hearing device. The two differ only in that Gabai does not compare its motion data generated by an accelerometer or camera to a threshold to determine when a criterion based on the threshold is satisfied by the motion data.
The differences between the claimed invention and the Gabai reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Gabai uses a signal from a camera, or an accelerometer, to detect head motion. For example, Gabai detects head motion indicating a change in gaze from a first direction to a second direction. The Glasgow reference would have reasonably clarified how such an operation may be performed. In particular, Glasgow describes a DSP unit 203 that tracks a user’s gaze. Glasgow at ¶¶ 18–20. Like in Gabai, Glasgow’s DSP determines when a user is gazing in a first direction (e.g., towards a person speaking), and further determines when the user changes gaze to a second direction (e.g., towards another source). Id. The change is detected based on an accelerometer signal indicating a degree of motion. Id. Glasgow describes detecting that a certain amount of movement, exceeding a threshold, has occurred. Id. Glasgow then ascertains a change in focus when the certain amount of movement is followed by a persistent gaze for a threshold amount of time (i.e., for long enough). Id.
Glasgow’s teachings concerning head movement detection, taken in concert with Gabai’s general description of head movement detection, would have reasonably suggested to one of ordinary skill in the art at the time of filing implementing Gabai’s beamforming control with a threshold-based criterion. The criterion would require detecting haed movement that exceeds a threshold . When the criterion is met—when movement exceeds a threshold indicating movement from a first direction to a second direction and the gaze towards the second direction persists for a threshold amount of time—Gabai’s beamforming control function would then adjust the beamforming operations. For the foregoing reasons, the combination of the Gabai and the Glasgow reference makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the beamforming controller is configured to determine a first movement parameter based on the motion data, and wherein the beamforming controller is configured to control the beamforming module based on the first movement parameter.”
Gabai describes several forms of motion data used to determine a first movement parameter that affects the manner in which the CPU controls beamforming. Gabai at ¶¶ 55, 60, 63. One piece of motion data concerns lip motion of other people. Id. Another piece of motion data concerns movement of the user’s head between different directions. Id. For the foregoing reasons, the combination of the Gabai and the Glasgow references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the beamforming controller comprises a noise estimator for provision of a noise parameter indicative of a noise level, and wherein the beamforming controller is configured to control the beamforming module based on the noise parameter.”
Gabai’s CPU also considers a noise estimate in adjusting beamforming. In particular, Gabai measures the ambient noise level in the user’s environment and conditions the activation of beamforming on the noise level exceeding 60 dB. Gabai at ¶ 169, FIG.8. For the foregoing reasons, the combination of the Gabai and the Glasgow references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the beamforming controller is configured to: determine if a first focus criterion is satisfied; and
“apply a first beamforming mode in the beamforming module if the first focus criterion is satisfied.”
Claim 5 depends on claim 4 and further requires the following:
“wherein the first focus criterion is based on a first movement parameter, the first movement parameter being based on the motion data from the motion detector.”
Claim 6 depends on claim 4 and further requires the following:
“wherein the first focus criterion is based on a noise parameter provisioned by a noise estimator.”
Claim 7 depends on claim 4 and further requires the following:
“wherein the beamforming controller is configured to apply the first beamforming mode in the beamforming module by increasing a directionality of a current beamforming mode of the beamforming module.”
Claim 8 depends on claim 4 and further requires the following:

“apply a second beamforming mode in the beamforming module if the second focus criterion is satisfied.”
Claim 9 depends on claim 8 and further requires the following:
“wherein the second focus criterion is based on a first movement parameter, the first movement parameter being based on the motion data from the motion detector.”
Claim 10 depends on claim 8 and further requires the following:
“wherein the second focus criterion is based on a noise parameter provisioned by a noise estimator.”
Claim 11 depends on claim 8 and further requires the following:
“wherein the beamforming controller is configured to apply the second beamforming mode in the beamforming module by reducing a directionality of a current beamforming mode of beamforming module.”
These claims require the determination of a first and second focus criterion based on either a first movement parameter based on motion data or a noise parameter and either increasing or reducing the directionality of a current beamforming mode. Gabai similarly determines several focus criteria by determining the direction in which a user is looking and the amount of noise in the environment. Gabai at ¶¶ 107–124, 157–189, FIGs.5, 8, 9. Gabai then sets beamforming appropriately, for example, by locking beamforming in one direction and increasing side lobe reduction to 10% or decreasing reduction to 50%. Id. For the foregoing reasons, the combination of the Gabai and the Glasgow references makes obvious all limitations of the claims.
Claim 12 is drawn to “a method performed by a hearing device.” The following table illustrates the correspondence between the claimed method and the Sabin reference.
Claim 12
The Sabin Reference
“12. A method performed by a hearing device, comprising:
Gabai describes several embodiments of a directional hearing aid apparatus, including wearable versions 200, 1000, 1100, 1200 and portable versions 100, 1350. Gabai at Abs., ¶¶ 52, 68, 83, 190, 203, 214, 224, FIGs.1–3, 10–13.
“obtaining a first input signal and a second input signal;
Gabai’s hearing aid apparatus includes a plurality of microphones, like microphones 1011–1016 for generating signals. Id. at ¶¶ 192, 202, FIG.10.
“applying, by a beamforming module, a beamforming mode to the first input signal and the second input signal for provision of a beamformed input signal;
Gabai’s hearing aid apparatus includes a central processing unit, such as CPUs 150, 250, 350. Id. at ¶¶ 58, 62, 79, 80, 81, FIGs.1, 2, 3. The CPU includes software and processing hardware to generate a beamformed signal from the microphone signals generated by microphones 1011–1016. Id. at ¶¶ 63, 64, 81.
“processing the beamformed input signal for provision of an electrical output signal based on the beamformed input signal;
Gabai’s CPU also processes beamformed signals for transmission to an ear-worn receiver/speaker. Id. at ¶¶ 63, 81, 96, 97.
“converting the electrical output signal to an audio output signal;
Gabai’s hearing aid apparatus includes a receiver in the form of an ear-worn speaker that reproduces the beamformed signal transmitted Id. at ¶¶ 52, 53, 70, 71, FIGs.1, 2.

Gabai’s hearing aid apparatus includes various motion detectors, including cameras 130, 135, 230, 235, 330 and accelerometers 315 that generate motion data, such as user head motion and lip motion. Id. at ¶¶ 55, 74, 85, FIGs.1–3.
“determining whether a criterion comprising a threshold is satisfied based on the motion data; and
“adjusting the beamforming mode if the criterion is satisfied based on the motion data
Gabai’s CPUs include software to control beamforming operations. Id. at ¶¶ 63, 64, 81. Gabai describes adjusting beamforming focus and direction based on motion detected by one of the described cameras and accelerometers. Id. at ¶¶ 58–63. For example, Gabai provides a detailed description on how to adjust beamforming based on the motion of a user’s head and the motion of people near the user and the motion of other people’s lips as they speak. Id. at ¶¶ 98–190, FIGs.4–9.
Though Gabai anticipates controlling beamforming operations based on motion data, Gabai does not anticipate comparing motion data to a threshold criterion.
“
N/A

Table 4
The table above shows that the Gabai reference describes a hearing aid apparatus that closely corresponds to the claimed hearing device. The two differ only in that Gabai does not compare its motion data generated by an accelerometer or camera to a threshold to determine when a criterion based on the threshold is satisfied by the motion data.
The differences between the claimed invention and the Gabai reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Gabai uses a signal from a camera, or an accelerometer, to detect head motion. For example, Gabai detects head motion indicating a change in gaze from a first direction to a second direction. The Glasgow reference would have reasonably clarified how such an operation may be performed. In particular, Glasgow describes a DSP unit 203 that tracks a user’s gaze. Glasgow at ¶¶ 18–20. Like in Gabai, Glasgow’s DSP determines when a user is gazing in a first direction (e.g., towards a person speaking), and further determines when the user changes gaze to a second direction (e.g., towards another source). Id. The change is detected based on an accelerometer signal indicating a degree of motion. Id. Glasgow describes detecting that a certain amount of movement, exceeding a threshold, has occurred. Id. Glasgow then ascertains a change in focus when the certain amount of movement is followed by a persistent gaze for a threshold amount of time (i.e., for long enough). Id.
Glasgow’s teachings concerning head movement detection, taken in concert with Gabai’s general description of head movement detection, would have reasonably suggested to one of ordinary skill in the art at the time of filing implementing Gabai’s beamforming control with a threshold-based criterion. The criterion would require detecting haed movement that exceeds a threshold . When the criterion is met—when movement exceeds a threshold indicating movement from a first direction to a second direction and the gaze towards the second direction persists for a threshold amount of time—Gabai’s beamforming control function would then adjust the beamforming operations. For the foregoing reasons, the combination of the Gabai and the Glasgow reference makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“further comprising obtaining a noise parameter indicative of noise level, wherein the beamforming mode is adjusted based on the noise parameter.”
Gabai’s CPU also considers a noise estimate in adjusting beamforming. In particular, Gabai measures the ambient noise level in the user’s 
Claim 14 depends on claim 12 and further requires the following:
“further comprising determining if a first focus criterion is satisfied;
“wherein a first beamforming mode is applied to the first input signal and the second input signal if the first focus criterion is satisfied.”
Claim 15 depends on claim 14 and further requires the following:
“wherein the act of applying the first beamforming mode in the beamforming module comprises increasing a directionality of a current beamforming mode.”
These claims require the determination of a first focus criterion and increasing the directionality of a current beamforming mode. Gabai similarly determines several focus criteria by determining the direction in which a user is looking and the amount of noise in the environment. Gabai at ¶¶ 107–124, 157–189, FIGs.5, 8, 9. Gabai then sets beamforming appropriately, for example, by locking beamforming in one direction and increasing side lobe reduction to 10% or decreasing reduction to 50%. Id. For the foregoing reasons, the combination of the Gabai and the Glasgow references makes obvious all limitations of the claims.
Claim 17 depends on claim 1 and further requires the following:
the beamforming controller is configured to determine whether the criterion comprising the threshold is satisfied indirectly based on the motion data.”
The rejection of claim 1, incorporated herein, shows the obviousness of using Glasgow’s threshold to detect when an accelerometer signal tied to user’s head motion indicates that a user’s gaze has changed from a first direction to a second direction. This is an indirect determination of gaze change since it is tied to head motion and not eye position. For the foregoing reasons, the combination of the Gabai and the Glasgow references makes obvious all limitations of the claim.
Claim 18 depends on claim 1 and further requires the following:
“wherein the component of the beamforming module comprises a beamformer, and wherein the beamforming controller is configured to control the of the beamforming module.”
Likewise, Gabai describes using CPU 150 programmed to implement a beamforming module having a beamformer controller and a beamformer that is controlled by the controller. See Gabai at ¶¶ 58–64, 108, 126. For the foregoing reasons, the combination of the Gabai and the Glasgow references makes obvious all limitations of the claim.
Claim 20 depends on claim 12 and further requires the following:
“wherein an entirety of the hearing device with the beamforming module is configured for wear at a head of a user.”
The obviousness rejection of claims 1 and 12, incorporated herein, show the obviousness of modifying Gabai’s hearing aid apparatus 100 so that its external unit 120, 220, 320 is integrated into the ear-worn piece 110 according ot any of the obvious alternatives suggested by the Sabin reference. For example, Sabin teaches and suggests implementing Gabai’s apparatus as a pair of headphones (which includes a hearing aid configuration) or as a pair of eyeglasses. See Sabin at ¶ 46. Accordingly, it would have been obvious for one of ordinarys kill in the art at the time of filing to implementing Gabai’s hearing aid apparatus 100, including ear-worn piece 100 and external unit 120, as a head-worn device as claimed. For the foregoing reasons, the combination of the Gabai and the Sabin references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 
Additional Citations
Reference
Relevance
US 2013/0329923
Adjust beamforming based on a user’s head movement. Includes a process for gradually increasing focus and expanding focus of the beamformer.

Table 5
Response to Applicant’s Arguments
Applicant’s Reply at 8–11 (28 September 2021) includes comments pertaining to the rejections included in the Final Rejection (30 July 2021) the rejections included in this Office action. Applicant comments that Gabai’s detection of ambient noise does not correspond to the claimed act of detecting interfering sound. (Reply at 9–10.) Applicant references a passage from Gabai at ¶ 169, which describes the detection of ambient noise exceeding 60 dB. (Id.) According to Applicant, Gabai’s detection of ambient noise actual detects human voice, not an interfering sound. (Id.)
It is true that Gabai’s 60 dB energy threshold corresponds to the level of conversational speech, and that the presence of human voice will trigger an ambient noise detection. However, Gabai’s threshold is described as one intended to detect ambient noise, not a desired speaker. Gabai at ¶ 169. Indeed, the purpose of beamforming in Gabai is described throughout the reference as being to accentuate a desired source otherwise obscured by ambient noise. Id. at ¶¶ 63, 81, 96, 105, 123, 127, 130, 134, 212, 221. On this basis alone, one of ordinary skill in the art at the time of filing would have reasonably believed that Gabai’s detection of ambient noise is a detection of an interfering sound—i.e., a sound that interferes with a desired source. Moreover, Gabai uses the ambient sound detection to trigger beamform locking, which will prevent the beamformer from adapting and focusing on different sources. Id. at ¶ 169. Notably, Gabai’s ambient noise detection is used to supplement a check for the presence of five or more people, which would similarly create a difficult situation for a beamformer where there are multiple interfering sources present. Id. at ¶¶ 168, 169, FIG.8. So Gabai reasonably describes the claimed detection of interfering sound.
Applicant further comments that Gabai’s beamforming control operation performs a beamform lock function, meaning it does not care whether or not motion data indicates that a hearing device is relatively still, as claimed. (See Reply at 10–11.) However, Gabai checks motion data even in a lock mode to determine whether to break out of the lock mode (i.e., unlock the beamformer). Gabai at ¶¶ 136–156, FIG.7. For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

3/18/2022